Citation Nr: 1828679	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  09-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an ear disorder, to include recurrent ear
infections and vertigo.

4.  Entitlement to service connection for peripheral neuropathy of the lower
extremities.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney




ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to
June 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from
November 2008 and August 2014 rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In an April 2010 decision, the Board denied service connection for hearing loss,
tinnitus, and an ear disability.  The Veteran appealed the decision to the United
States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a March 2011 Joint Motion for Remand (JMR) requesting the matter be remanded to the Board for additional development in accordance with the JMR.  In
September 2011, August 2014, and August 2017 the Board remanded the issues on appeal to the RO for further development.  

The case has returned for further appellate review. 

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required on his part.



REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

In regards to the Veteran's claims for bilateral hearing loss, tinnitus and an ear disorder, the Board finds the examiner who conducted the November 2017 VA examination did not substantially comply with the August 2017 Board directives.  At issue is the examiner's negative etiology opinion with supporting rationale that 
reiterated that, based on the absence of hearing loss and tinnitus in service, the Veteran's current disabilities are not related to service.  The November 2017 examiner failed to directly address the Veteran's lay statements on when his symptoms began and the effect on his hearing after being subjected to tank fire in-service without the use of hearing protection.  Further, no opinion or rationale was provided on the Veteran's claim for an ear disorder to include recurrent ear infections and vertigo on a direct basis.

In regard to the claim for peripheral neuropathy, the August 2017 Board remand instructed the AOJ to solicit an addendum opinion if current VA treatment records include visits or treatment for peripheral neuropathy.  Medical treatment records were obtained in October 2017 which indicated the Veteran was treated for this condition.  However, the AOJ did not request an addendum opinion regarding the etiology of the Veteran's peripheral neuropathy.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination, to be conducted by a qualified examiner other than the November 2017 examiners, if possible,  to determine the etiology of the Veteran's hearing loss, tinnitus, and other ear conditions, to include chronic ear infections and vertigo.  The electronic claims file (any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is asked to provide opinions as to the following:

a).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss began during service or is etiologically related to exposure to tank fire without the use of hearing protection?

b).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during service or is etiologically related to exposure to tank fire without the use of hearing protection?

c).  Is it at least as likely as not (50 percent or greater probability) that any ear condition, to include chronic ear infections and vertigo began during service or is etiologically related to service. 

In providing these opinions, the examiner must also recognize the fact that the lack of diagnosis of hearing loss and/or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus.

The examiner must discuss the lay statements as to the onset and continuity of audiological symptoms.  The Veteran is competent to report conditions he experienced in-service and when his symptoms started.

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

2.  Forward the electronic claims file to a qualified medical professional to provide an addendum opinion as to the nature and etiology of the Veteran's peripheral neuropathy.  The examiner must review the electronic claims file (to include this remand).  If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  After reviewing the relevant evidence, the examiner must opine:

a).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy had its onset during or was causally related to his service, to include his exposure to herbicide agents?

b).  Is at least as likely as not (50 percent or better probability) that the Veteran's peripheral neuropathy was caused by his service-connected conditions (either in concert or individually)?

c).  Is at least as likely as not (50 percent or better probability) that the Veteran's peripheral neuropathy was aggravated by his service-connected conditions (either in concert or individually)?

If aggravation is found, the examiner is asked to state the baseline level of severity of peripheral neuropathy before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's peripheral neuropathy and what level of increase was due to aggravation from his service connected disability?

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




